DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.
Regarding the argument presented on page 7, the Examiner maintains the rejection that the outer layer of the composite stack, taught by Kohama, is cured by UV, and that although heating of the stack begins when the mold contacts the resin stack, Kohama teaches that the thermal curing phase does not start until a certain temperature is reached, which takes place after the UV cure is completed [Col. 18, line 61 – Col. 19, line 3].  
The arguments on pages 5, 6, 8, and 9 pertaining to the amendment to claim 1 will be discussed in the Allowable Subject Matter section below.

Allowable Subject Matter
Claims 1 and 4-13 are allowed.
The Applicant’s amended element of independent claim 1 “the surface layer being an outermost layer of the stack of composite materials that is exposed to an outside of the stack of composite materials during curing of the first resin contained in the first composite material”, were not disclosed in prior art.  
The prior art of Kohama (US5407610) teaches a method for molding a stack of fiber reinforced resin layers [Col. 3, lines 44-47], which uses sequential actinic and thermal radiation to provide full curing of the stack [Col. 18, line 61 – Col. 19, line 3].  Kohama does not teach a UV and thermal curing  molding method where the outermost UV-curable layer is exposed; a thermally-cured outermost protective film is taught that melts and bonds to the previously-cured UV layer.  Kohama does not provide an alternative embodiment where the outermost layer, the thermally-cured protective film layer (Fig. 1, item 30), is not used.
The prior art of Drain (US4892674) fails to provide a grounds for rejection of the amended claim 1, as Drain teaches a pultruded fiber-reinforced resin that undergoes a UV cure followed by a thermal cure, but does not have multiple layers including an outermost layer and uses a single resin type throughout (Fig. 5; [Col. 3, line 65 – Col. 4, line 10]).  Drain does not provide a adequate motivation for an obvious rejection in a combination with Kohama.
The prior art of Westmoreland (US6446933B1) was used in previous rejections as it provided a z-stage mold pressing system (Fig. 4B, item 36) that presses mold halves together to improve the shaping of the composite stack taught by Kohama.  Westmoreland did not provide the reinforced resin stack needed for the rejection of claim 1. 
None of these references provided a grounds for rejection of amended claim 1, alone or in combination; and no other prior art was discovered in the art search to provide the rejection.
Therefore, claim 1 is allowable, and its dependent claims 4-13 are allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO

Art Unit 4191
/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742